There were facts in evidence tending to show that in 1880 Dr. L. C. Taylor, father of male plaintiff, owned a large lot of land in the town of Oxford, abutting on Williamsboro Street, and in that year he conveyed a half acre of same, thereafter known as the prize-house lot, extending 135 feet along said street and lying east of his residence lot, to Walter Biggs, and the lot has passed by successive conveyances to Kader Biggs, to J. M. Currin, and then, by commissioner's sale and deed, to defendant Meadows, who is now in possession, claiming to be the owner and that his deeds cover the land in controversy; that in 1881 Lans. Ch. C. Taylor mortgaged the remaining portion of his land, or what he intended to be the remaining portion, the description not being by metes and bounds, and in 1893, on foreclosure sale, the land was conveyed to feme plaintiff, Bettie Taylor, purchaser at the mortgage sale, and in this deed there were descriptive words tending to        (126) show that the divisional line between the properties was regarded by the parties as the "yard fence of L. C. Taylor."
There were further facts in evidence on the part of plaintiffs tending to show that the correct divisional line between the properties was 30 to 35 feet east of this yard fence and leaving the strip of land in controversy on plaintiffs' side of the line, also that the true location of the successive deeds conveying the prize-house lot, beginning with that from L. C. Taylor, did not cover the land in controversy.
On this testimony, the proof showing further that L. C. Taylor had died leaving male plaintiff and three others as his children and heirs at law, and the will making no disposition of the land, we are of opinion that reversible error was committed in restricting plaintiffs' right of recovery to the land conveyed to feme plaintiff under the foreclosure deed, for although this deed may not have included the land sued for, there were facts in evidence permitting the conclusion that the male plaintiff, as heir of his father, was entitled to recover the land, or at least his interest in it. It is well established that a tenant in common, on denial of his ownership, may recover his interest and, as against a *Page 172 
trespasser who is a stranger to the common title, he may at times be allowed to recover the entire property. Moody v. Johnston, 112 N.C. 804;Allen v. Salinger, 103 N.C. 14. And the allegations of ownership in the pleadings being general in their nature, the plaintiffs should have been allowed to proceed upon any title that they could establish on the testimony. Davidson v. Gifford, 100 N.C. 18. In the case cited the principle is stated as follows: "When the complaint in ejectment does not set up any particular evidence of title in plaintiff, or that plaintiff claims under any specified title, the plaintiff is at liberty, on the trial, to prove title in himself in any way he can, allowed by law." And the position is not affected by the fact that Dr. Taylor's widow may also survive, him, for, until dower allotted, the title descends to the heirs of the owner. Fishel v. Browning, 145 N.C. 71.
It is alleged for defendant that the male plaintiff claimed on the witness stand that the deed to his wife covered the property in dispute, and testified to facts tending to show it, and insisted on his right to recover on that theory; but this may not be allowed to affect the result. The witness, no doubt, believed that the deed to his wife covers the property, and testified in that belief, but the fact that he did so should not be held as a retraxit or as an estoppel preventing him from recovery on any title shown forth in evidence.
There is error in the ruling, as indicated, and the issue must be submitted to another jury.
New trial.
Cited: Stewart v. Stephenson, 172 N.C. 83; Taylor v. Meadows,182 N.C. 266; Taylor v. Meadows, 186 N.C. 353; Power Co. v. Taylor,194 N.C. 233; Lance v. Cogdill, 238 N.C. 505.
(127)